Citation Nr: 0415489	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-09 482	)	DATE
	)
	)

On appeal from a Decision Certified by the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for astigmatism.

2.  Entitlement to the assignment of a higher (compensable) 
rating for a bunion right foot.

3.  Entitlement to the assignment of a higher (compensable) 
rating for a bunion left foot.

4.  Entitlement to the assignment of a higher disability 
evaluation for sinusitis, currently evaluated as 10 percent 
disabling.  

5.  Entitlement to the assignment of a higher disability 
evaluation for patellofemoral pain syndrome, left knee, 
currently evaluated as 10 percent disabling. 

6.  Entitlement to the assignment of a higher disability 
evaluation for patellofemoral pain syndrome, right knee, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to July 1991 
and from February 1998 to December 1999.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  Although that rating assigned a 
noncompensable rating for sinusitis, pursuant to a December 
2002 rating decision by the RO in Atlanta, Georgia, an 
increased, 10 percent, evaluation, for sinusitis was 
assigned.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or an 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).   

Despite that a Notice of Disagreement (NOD) expressing 
disagreement with a lower rating for irritable bowel syndrome 
(IBS) had been submitted, a statement from the veteran dated 
on June 11, 2003 reflects that the veteran was seeking a 30 
percent rating for this disability.  The Board notes that a 
30 percent rating was assigned for IBS pursuant to a June 
2003 Decision Review Officer (DRO)decision.  Accordingly, the 
Board of Veterans' Appeals considers that matter has been 
resolved by administrative action and no longer involves any 
"questions of law and fact" in controversy.  Thus, the 
Board lacks further jurisdiction over that claim.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.7(b), 20.101 
(2003).

On February 24, 2003, a NOD was introduced vis-à-vis a 
December 13, 2002 rating, which granted entitlement to 
service connection (noncompensable) pes planus and which 
denied entitlement to service connection for irregular menses 
and for a heart murmur.  Pursuant to the June 2003 DRO 
decision, separate 10 percent ratings were assigned for 
bilateral pes planus.  In a statement dated June 10, 2003, 
the veteran withdrew her claims for irregular menses and for 
a heart murmur and she indicated that separate 10 percent 
ratings satisfied her claims for increased rating for pes 
planus.  Accordingly, the Board is also without further 
jurisdiction as to those claims.

On a statement in support of claim received on March 24, 
2000, the veteran asserted additional claims for headaches as 
secondary to service connected sinusitis, acid reflux 
secondary to IBS and depression secondary to service 
connected disabilities.  Because those issues are not before 
the Board on this appeal, they are hereby referred to the RO 
for appropriate action.

Although having requested personal hearings, the veteran 
withdrew her requests respectively in written statements 
dated June 10, 2003 (RO hearing) and March 25, 2004 (BVA 
hearing).  

This appeals for entitlement to service connection for 
astigmatism and for increased ratings for bilateral 
patellofemoral pain syndrome (PPS) are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.   


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The veteran's bilateral bunions manifest by left hallux 
valgus with bony fusion of the middle and distal phalanges of 
the fifth digit and right hallux valgus with bony fusion of 
the middle and distal phalanges of the fifth digit

3.  The veteran's sinusitis does not manifest by 
symptomatology approximating or surpassing three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for a 
bunion of the left foot have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 
5280 (2003).  

2.  The schedular criteria for a compensable rating for a 
bunion of the right foot have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 
5280 (2003).  

3.  The schedular criteria for rating greater than 10 percent 
for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.97, Diagnostic Code 6513 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002) [hereinafter 
"VCAA"].  The Board notes that that while this law was 
enacted during the pendency of this appeal, it was considered 
by the RO as reflected by correspondence issued in April 2002 
and the Statement of the Case issued in February 2003.  Thus, 
there is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with recent VA medical examinations and notice of the 
requirements necessary to substantiate the claims have been 
provided in the Statements of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate her claims.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

The initial adverse rating action in this case was dated in 
January 2000, which date preceded the enactment of the VCAA.  
Naturally, therefore, after that rating action was 
promulgated did the AOJ, on April 2002, provide the VCAA 
notice to the claimant regarding what information and 
evidence was needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his or her possession that pertains to the claim.  
Nevertheless, a rating decision and a Statement of the Case 
issued following that notice, notably that issued in December 
2002 and February 2003 respectively, constitute decisions 
that fully considered the new law and that cures any 
technical Peligrini violation.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Statement of the Case (SOC) [or Supplemental Statement of the 
Case (SSOC)] was provided to the appellant.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his or her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.   

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  



Bilateral Bunions

Service medical records reflect X-rays from August 1998 that 
showed inner metatarsal angle was borderline normal on the 
right with slight hallux valgus on the left, measuring 20 
degrees.  Bunion splints were issued.  On her medical 
examination for separation from service, hammer toes of the 
right third and fourth toes were noted; the left 4th toe was 
also noted with bunions on both feet.  

On VA contract examination in August 2001, the veteran 
reported pain in her feet at rest, with standing and walking.  
Bilateral flat feet were noted.  There was tenderness over 
the great toes and the arches bilaterally.  There were hammer 
toes of the fifth digits.  There was clawing of the third 
digit of the right foot that could be corrected by 
manipulation.  Hallux valgus was present bilaterally with 10 
degrees of angulation of the first metatarsophalangeal joint 
on the right at 15 degrees on the left.  Posture and gait 
were reported as normal.  Function limitation on standing and 
walking was reported.  X-rays of the right and left foot 
showed bony fusion of the middle and distal phalanges of the 
fifth digit, characterized as "likely congenital in 
origin".  The examiner also noted that flexion at the fourth 
digit made evaluation of the area slightly limited.  
Diagnosis, in pertinent part, was left hallux valgus with 
bony fusion of the middle and distal phalanges of the fifth 
digit and right hallux valgus with bony fusion of the middle 
and distal phalanges of the fifth digit.

The Board notes that separate 10 percent disability 
evaluations have been separately assigned for bilateral pes 
planus and is consistent with the intention of the rating 
schedule to recognize painful feet as indicative of some 
functional loss, but the assigned evaluations for those 
disabilities are not subject of this appeal.  

Under Diagnostic Code 5280, a 10 percent rating is warranted 
for unilateral hallux valgus when the toe has been operated 
on with resection of metatarsal head or when the disability 
is severe, if equivalent to amputation of great toe.  
Significantly, a 10 percent rating is only rating provided 
for under Diagnostic Code 5280; and the Board notes that in 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In this case, the Board is of the opinion that the evidence 
does not demonstrate that the veteran's hallux valgus of 
either foot is severe, so as to be the equivalent to 
amputation of the great toe.  As such, a separate 10 percent 
rating is not warranted for hallux valgus involving each 
foot, in addition to the separate compensable evaluation for 
the veteran's service-connected bilateral pes planus.

Sinusitis

The veteran was treated for sinusitis in April 1998.  On her 
medical examination on separation from service in April 1999, 
a clear nasal discharge was noted bilaterally and a slight 
warmth was also noted.  On her VA contract examination in 
August 2001, she reported sinusitis pain in the forehead and 
also in the right cheek close to the nose and, occasionally, 
in the left cheek close to the nose.  She reported her 
symptoms occurred daily and that they lasted off and on all 
day.  She reported that her nose ran all day and claimed ear 
infections associated with her sinuses.  She took Allegra and 
needed bed rest for her sinus condition on one occasion.  X-
rays of the paranasal sinuses were negative.  

The schedular criteria for frontal chronic sinusitis and 
chronic maxillary sinusitis contemplate a noncompensable 
evaluation where the disorder is detected by an X-ray only.  
Where one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting occurs, a 10 percent 
evaluation is contemplated.  For a 30 percent evaluation, the 
claimant must be shown to have three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Assignment of a 50 percent evaluation is warranted 
on a showing of symptomatology following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 
(2003).  A note following the Diagnostic Codes indicates that 
an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.

In this case, the medical record, including outpatient 
treatment records, does not demonstrate a sinus disability 
approaching the level of disability contemplated by the 30 
percent level of disablement.  Accordingly, the preponderance 
of the evidence is against any higher rating than that 
currently assigned. 

Conclusion

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit of the 
doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call"). 

There is no competent evidence of record which indicates that 
the veteran's disabilities on appeal have caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996).




ORDER

Entitlement to increased evaluation for bunion of the left 
foot is denied. 

Entitlement to increased evaluation for bunion of the right 
foot is denied.

Entitlement to increased evaluation for sinusitis is denied. 


REMAND

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

The veteran's service medical records indicate she wore 
glasses prior to entry into service (since age 6).  Several 
service records reflect a diagnosis of astigmatism and 
distance vision was reported unevenly over the course of her 
service.  Congenital or developmental defects (and refractive 
errors of the eyes) may not be service connected, as they are 
not diseases or injuries under the law.  38 C.F.R. § 3.303.  
The General Counsel of the VA has noted, however, in a 
precedential opinion, that if, during service, superimposed 
disease or injury does occur, service connection may be 
warranted for the resultant disability.  O.G.C. Prec. 82-90, 
55 Fed. Reg. 45,711 (1990).  It is also noted that not all 
astigmatism is congenital.  See Browder v. Brown, 5 Vet. App. 
268, 272 (1993).  The Board additionally observes that a VA 
ophthalmologic examination has not as yet been afforded.  
Under the circumstances, the Board considers that an 
examination would be helpful to the resolution of the issue 
on appeal.  The Board must consider only independent medical 
evidence to support its findings rather than provide its own 
medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

With respect to the veteran's claims for increased rating for 
bilateral patellofemoral pain syndrome (PPS), the most recent 
examination was afforded in August 2001 and reflected there 
was no fatigue, lack of endurance, negative drawer and 
McMurray tests at that time.  However, in light of the fact 
that the veteran has been issued knee brace(s) as well as the 
veteran's more recent complaints as reflected in her April 
2002 statement, the Board is of the opinion that a more 
current examination is warranted.  The record also suggests 
that additional treatment and/or physical therapy records for 
the knees may be available and, if obtainable, should be 
associated with the record. 

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2003).  

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a knee 
condition since May 2001, including, but 
not limited to, physical therapy records.  
After securing any necessary release, the 
RO should obtain these records (not 
already in the claims folder) and 
associate them with her claims folder in 
order to give the veteran every 
consideration with respect to the present 
appeal and to ensure that the VA has met 
its duty to assist the veteran in 
developing the facts pertinent to the 
claim.  If the search for such records 
have negative results, documentation to 
that effect from each of such contacted 
entities should be placed in the claim 
file.

2.  The veteran is to be afforded a 
special VA ophthalmologic examination to 
evaluate the current nature and etiology 
of any eye disorder.  The purpose of the 
examination is to determine whether each 
of the eye disorders present is acquired 
or congenital/ developmental in nature.  
The claims folder and a copy of this 
Remand should be made available to the 
examiner for review prior to the 
examination.  The examiner is requested 
to identify any refractive error present.  
In conjunction with a review of the 
claims folder, it is requested that the 
examiner render an opinion as to whether 
it is as least as likely as not that any 
current eye disability is related to 
service.  The examiner should also 
determine the etiology of any astigmatism 
present, noting whether such astigmatism 
is congenital or developmental in nature 
and, if so, the approximate date of onset 
of such disorder and, if appropriate, 
whether such disorder underwent an 
increase in severity during service.  The 
examiner should also provide rationales 
for his or her opinions.

3.  The RO should schedule the veteran 
for a VA examination by an orthopedist 
for the purpose of ascertaining the 
severity of her service-connected knee 
disabilities.  The examination should 
include all necessary tests and studies, 
including X- rays.  The veteran's knees 
should be examined for of limitation of 
motion.  The examiner should be requested 
to note the normal ranges of motion of 
the knees.  Additionally, the examiner 
should be requested to determine whether 
the knees exhibit weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
be asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or when the knee is used repeatedly over 
a period of time.  The presence or 
absence of any other symptomatology, 
including instability, related to the 
veteran's knees should also be reported 
and the degree of any such instability 
should be indicated.  The examiner is 
requested to specify whether the veteran 
has arthritis of the knees.  All findings 
should be reported in detail, and the 
examiner must be afforded an opportunity 
to review the veteran's claims file and 
Remand prior to the examination.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
If arthritis of the knee(s) is diagnosed, 
it is requested that the examiner render 
an opinion as to whether it is as least 
as likely as not that the service 
connected patellofemoral syndrome of the 
knees caused or aggravates the arthritis.  
Allen v. Brown, 7 Vet. App. 439 (1995).

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed. 
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

After undertaking any development deemed 
appropriate in addition to that outlined 
above, the RO should readjudicate the 
claims on appeal.  In its deliberations 
with respect to whether a pre-existing 
condition was aggravated in service, the 
RO should apply the proper legal 
standard as set out in Wagner v. 
Principi, No. 02-7347 (Fed. Cir. June 1, 
2004) and Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994), as appropriate. 

If any of the benefits sought on appeal 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case with 
regard to the additional development and 
the reasons for the decision rendered.  
They should be afforded the requisite 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if in order.  No 
action is required of the veteran until 
she receives further notice. 

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the veteran until he is 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 


Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



